Citation Nr: 0210001	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  02-00 954A	)	DATE
	)
	)


THE ISSUES

1.  Whether a September 1980 decision of the Board of 
Veterans' Appeals denying entitlement to a total disability 
rating based upon individual unemployability should be 
revised or reversed on the grounds of clear and unmistakable 
error.

2.  Whether a January 1989 decision of the Board of Veterans' 
Appeals denying entitlement to total disability rating based 
upon individual unemployability should be revised or reversed 
on the grounds of clear and unmistakable error.

(The issue of entitlement to an effective date earlier than 
July 22, 1991, for the award of entitlement to a total rating 
based upon individual unemployability is addressed in a 
separate Board decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 motion by the moving party, the 
veteran, alleging clear and unmistakable errors in September 
1980 and January 1989 Board decisions which denied 
entitlement to a total disability rating based upon 
individual unemployability.


FINDINGS OF FACT

1.  In a September 1980 decision, the Board denied 
entitlement to a total disability rating based on individual 
unemployability on the basis that the evidence did not 
indicate the veteran was precluded from all forms of 
substantially gainful employment by reason of his service-
connected disability.

2.  In a January 1989 decision, the Board denied entitlement 
to a total disability rating based upon individual 
unemployability on the basis that the veteran's service-
connected postoperative residuals of a cervical spine fusion 
did not preclude him from undertaking all forms of 
substantially gainful employment on a regular basis with 
consideration given to his education and employment 
background.

3.  The Board's September 1980 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

4.  The Board's January 1989 decision failed to report or 
address pertinent evidence of record and was an error which, 
had it not been made, would have manifestly changed the 
outcome.

CONCLUSIONS OF LAW

1.  The September 1980 decision, wherein the Board denied 
entitlement to a total disability rating based upon 
individual unemployability, did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 
C.F.R. §§ 20.1400, 20.1403, 20.1404 (2001).

2.  The Board's January 1989 decision was clearly and 
unmistakably erroneous in failing to award entitlement to a 
total disability rating based upon individual 
unemployability.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 
C.F.R. §§ 20.1400, 20.1403, 20.1404 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Clear and Unmistakable Error Claims

Department of Veterans Affairs (VA) law provides that clear 
and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2001).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1) 
(2001).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (2001).

The following situations do not constitute clear and 
unmistakable error: (1) where there is a changed diagnosis, 
that is, a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) the VA fails to 
fulfill the duty to assist; and (3) there is a disagreement 
as to how the facts were weighed or evaluated.  See 38 C.F.R. 
§ 20.1403(d)(1)-(3) (2001).

In addition, clear and unmistakable error does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2001).

The Court has set forth a three-prong test, in essence, 
defining clear and unmistakable error: (1) either the correct 
facts, as they were known at that time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
for the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has consistently stressed the 
rigorous nature of the concept of clear and unmistakable 
error.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error is 
"undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

September 1980 Board Decision
Evidence of Record Prior to September 1980

Service medical records dated August 6, 1968, show the 
veteran injured his neck in an accident in shallow lake 
water.  An August 8, 1968, orthopedic clinic report noted 
that the veteran had experienced an onset of pain in the 
cervical area and hyperesthesia of the deltoid and lateral 
cervical areas but that he denied peripheral palsy or 
paresthesia.  The examiner noted marked rigidity of the neck 
muscles.  Deep tendon reflexes were equal and normal and 
sensation to pinprick and light touch was normal.  X-ray 
examination revealed a compression fracture to the 5th 
cervical vertebra with an avulsion of the inferior lip, 
anterior portion, of the 5th centrum in the cervical area.  
It was recommended the veteran be admitted to the hospital 
for further work-up and treatment.  

A June 1969 medical board report noted that an examination of 
the veteran upon hospital admission in August 1968 did not 
reveal any significant abnormalities.  Motor and sensory 
examination findings were within normal limits and no reflex 
changes were noted.  It was further indicated that x-ray 
examination revealed a C4 fracture with anterior displacement 
of C3.  The veteran was treated with traction and a four-
poster cervical brace from August 1968 to April 1969.  The 
final diagnosis was cervical vertebra fracture at C4 with 
dislocation.  The examiner recommended the veteran be 
discharged to 6 months of limited duty. 

Additional service medical records dated in August and 
September 1969 show the veteran complained of persistent 
neck.  

A December 1969 medical board report noted that while on 
limited duty the veteran had complained of increasing pain to 
the posterior cervical region and numbness to the finger 
tips.  It was noted that the veteran had frequently visited 
sick call and the orthopedic clinic for medication and that 
in October 1969 a neurologist found the veteran had minimal 
residuals of spinal cord compression and recommended hospital 
admission for evaluation.  Admission physical and 
neurological examinations were normal except for voluntary 
rigidity, reluctance to move neck, bilateral hand tremor, and 
absent right patellar reflex.  Range of motion of the neck 
was normal and complaints of finger tip numbness could not be 
confirmed objectively with sensory testing.

It was noted that the opinion of the staff neurologists and a 
neurosurgeon after a review of the veteran's admission x-rays 
was that he had some cervical muscle stiffness from prolonged 
immobility but that there was no evidence of significant 
residuals at that time to warrant further diagnostic or 
neurosurgical procedures.  The veteran was provided a course 
of muscle relaxants, heat application, and vigorous physical 
therapy.  He tolerated discontinuance of the cervical collar, 
his right patellar reflex returned, and his dependence upon 
Darvon was decreased.  It was noted he complained of almost 
constant posterior neck pain but was never incapacitated by 
it.  

The medical board report also noted that in November the 
veteran became intoxicated and combative and was transferred 
to a locked psychiatric ward for a few days where he was 
interviewed twice by a staff psychiatrist who found the 
veteran had an irrational fear of harming his neck with 
avoidance of most physical activities and an establishment of 
behavior pattern full of secondary gain including disability 
compensation.  

It was noted that the veteran's lack of physical disability 
had been explained to him but that he was reluctant to return 
to duty and that a conference of staff neurologists had 
reviewed the case and found the veteran physically fit for 
full duty.  Diagnoses were provided including cervical 
vertebra fracture at C4, healed, and moderate passive-
aggressive personality disorder manifested by passive 
obstructionism with stubborn refusal to relinquish symptoms 
and behavior that provides secondary gain and a marked 
tendency to somatize his anxiety.  The recommendation was 
that the veteran be returned to full duty but that if he 
continued to adapt poorly to military duty further evaluation 
should be conducted through psychiatric rather than 
neurological or neurosurgical facilities.

A September 8, 1970, psychiatric examination included a 
diagnosis of passive-aggressive personality manifested by 
conversion symptoms of neck pain and passive obstructionism.  
It was the examiner's opinion that the veteran's impairment 
was mild and that he was fit for duty.  In a September 28, 
1970, report the psychiatric examiner noted the veteran was 
quite manipulative but was neither neurotic or psychotic and 
that he might well be using his neck pain as a means of being 
separated from the Navy.  It was the examiner's opinion that 
the veteran would continue to report frequently for pain 
medication and would continue to be obstructive in work 
details.  It was recommended that he be evaluated by a 
neurologist or a neurosurgeon and that if he was not 
medically discharged he should be administratively separated.  

Medical records dated in November 1970 show the veteran had 
been involved in an automobile accident and that he 
complained of neck pain.  An orthopedic clinic examination 
revealed cervical strain and noted that x-rays demonstrated 
decreased normal curve but no fractures.  The diagnosis was 
acute cervical strain.  A subsequent November 1970 report 
noted that physical examination revealed minimal point 
tenderness at C5 but no muscle spasm.  The diagnosis was mild 
cervical strain.

The veteran's February 1971 discharge examination report 
noted a slight decrease in forward flexion of the neck but 
otherwise the physical evaluation was within normal limits.  
A summary of defects and diagnoses included old fracture at 
C4, healed.  In his report of medical history the veteran 
noted he had experienced recurrent neck pain.

At his June 1971 VA examination the veteran reported that his 
neck was not too bad and that he could turn it but he 
experienced a constant aggravation.  He stated he had more 
headaches than neck pain but that he avoided close work or 
lifting too many heavy objects.  The examiner noted the 
veteran was well developed, well nourished, and healthy 
appearing and that he stripped to the waist readily with no 
difficulty or discomfort.  He stood erect with his shoulders 
level.  The paravertebral musculature was well developed and 
was not spastic, contracted, fibrotic, nor atrophic.  There 
was flattening of the normal cervical lordotic curve and a 
slight gibbous to the lower mid-cervical region.  The area 
was asymptomatic on palpation.

Range of motion studies of the cervical spine revealed 
forward flexion restricted by approximately 25 percent, 
lateral flexion restricted by approximately 15 percent to 
each side, and hyperextension which was almost unrestricted.  
The cervical movements did not produce any discomfort at that 
time.  The shoulders and upper extremities were unrestricted 
and symptoms free.  The diagnosis was residuals of fracture 
dislocation C4, healed, with mild limitation of motion of the 
cervical spine.

A July 1971 rating decision granted entitlement to service 
connection for residuals of fracture dislocation C4, healed, 
with mild limitation of motion of the cervical spine.  A 10 
percent disability rating was assigned effective from March 
2, 1971.  The veteran was notified of the determination by 
correspondence dated July 28, 1971.

In March 1973, the veteran requested entitlement to an 
increased rating.  In support of his claim he submitted a 
copy of a private medical examination report dated in 
November 1972.  The report summarized the veteran's service 
injury and his subsequent treatment.  It was noted that he 
had been working since March 1971 and that his present 
complaints included headaches and dizziness, neck pain and 
stiffness, nervousness and shaking, sharp pain to the neck 
and shoulders, and pain, numbness, stiffness, and weakness to 
the arms.  The diagnoses included contusion and strain injury 
to the cervical area, bilaterally, bilateral cervical 
tendonitis, impaired mobility of the neck and arms, myositis 
of the trapezius and rhomboid musculature, and fracture of 
the 3rd, 4th, and 5th cervical vertebrae.  The physician stated 
residual complaints and disability had been a source of 
marked discomfort for the veteran.

On the occasion of a VA examination in May 1973, the veteran 
complained of a dull aggravating pain to the neck, most of 
the time, and stiffness with occasional sharp pains to the 
posterior neck.  He reported he was employed as a salesman.  
He stated he often took off early or adjusted his work 
schedule and avoided sports activities because of headaches.  
The examiner noted the veteran walked normally with normal 
posture.  He disrobed easily and pulled off his tee shirt 
with no apparent difficulty at all.  It was noted the 
examination findings were almost identical to the previous VA 
examination.  The diagnosis was history of fracture of the 
cervical spine, healed, with residual loss of normal lordosis 
and mild limitation of motion as the only objective findings 
at that time.  The examiner, in essence, noted the veteran 
claimed the disorder was symptomatic.

In June 1973, the veteran was notified that his claim had 
been reviewed but that no change in his compensation award 
was warranted.

In August 1973, the veteran requested a re-evaluation of his 
service-connected disability.  In support of his claim the 
veteran submitted a June 1973 statement from his private 
physician, C. Dekker, M.D., which noted the veteran had 
experienced severe problems with neck pain and spasms.  

VA hospital records show the veteran underwent anterior 
cervical decompression and fusion of C3-4 with foraminotomy 
in October 1974.  

A November 1974 rating decision granted entitlement to an 
increased 20 percent disability rating from September 5, 
1973, granted entitlement to a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 (Paragraph 30) from 
September 23, 1974, and continued a 20 percent rating 
effective from December 1, 1974.

In January 1975, the veteran requested entitlement to a total 
rating based on individual unemployability.  It was noted 
that the veteran had been informed at his January 1975 
outpatient clinic examination that he would not be able to 
work for 6 more months.  In support of his claim the veteran 
submitted correspondence from his previous employers.  
Correspondence dated in December 1974 from Mister Donut noted 
the veteran had worked as a night manager from August 1972 to 
September 1972 and that he had been terminated because he was 
physically unable to do any job requiring heavy lifting or 
anything of a strenuous nature.  

Correspondence dated in December 1974 from Chicago Motor Club 
noted the veteran had been employed from December 1972 to 
June 1973 and that during this period he had been unable to 
work properly and missed a considerable amount of time due to 
severe neck pain.  Undated correspondence from Ridge 
Industries, Inc., noted the veteran had worked from April 
1974 to September 1974 but that he left because of severe 
neck pain.  It was noted that he had been unable to perform 
his duties as a salesman because of this disorder.

A February 1975 rating decision granted entitlement to an 
extended period of Paragraph 30 convalescence benefits from 
September 23, 1974, and continued a 20 percent rating from 
March 1, 1975.

In correspondence to his congressional representative in 
March 1975 the veteran requested assistance with his claim.  
He also noted he was presently attending the Gateway 
Technical Institute under a VA rehabilitation program but 
that he had lost all of his previous jobs because of his neck 
injury.

An April 1975 rating decision granted entitlement to an 
extended period of Paragraph 30 convalescence benefits from 
September 23, 1974, and granted an increased 40 percent 
rating from April 1, 1975.

A May 1975 rating decision granted entitlement to an extended 
period of Paragraph 30 convalescence benefits from September 
23, 1974, and granted an increased 40 percent rating from May 
1, 1975.

At his VA orthopedic examination in July 1975 the veteran 
complained of neck pain, back pain, shoulder pain into the 
arms, and head pain.  The examiner noted there was mild 
crepitation palpated upon movement of the left shoulder but 
that there was no other abnormality to the remaining joints 
of the upper extremities.  There was full range of motion to 
the shoulders and the other upper extremity joints.  There 
was no evidence of muscle atrophy to the shoulders or upper 
extremities.  

There was straightening of the cervical curvature of the 
spine and a well-healed surgical cicatrix which was 
unremarkable.  Forward flexion of the cervical spine was 
possible to 30 or 40 degrees, and hyperextension, lateral 
flexion, and rotation were approximately 1/3 to 1/2 of 
normal.  The diagnoses included postoperative status fracture 
dislocation C3-C4 vertebrae with spondylosis, cervical 
decompression and fusion, well-healed surgical cicatrix, and 
radiculopathy of the right upper extremity.  It was the 
examiner's opinion that no basis for unemployability could be 
found based upon examination of the veteran.

A July 1975 VA neurology examination report noted the veteran 
was well developed, well nourished, and ambulated with a 
normal gait and associated movement.  There was good muscle 
development and strength throughout with no evidence of tics, 
fasciculations, or atrophy.  It was noted the veteran held 
his head somewhat rigid and that movement in all planes was 
slightly limited with complaints of pain at the extreme 
ranges of motion.  Coordination testing was done well, deep 
tendon reflexes were active and normal, and there were no 
sensory deficits.  The diagnosis was postoperative residuals 
of fracture dislocation C3-C4 vertebrae with radiculopathy.

A July 1975 rating decision denied entitlement to an 
increased rating and denied an extended period of 
Paragraph 30 convalescence benefits.

In August 1975, the veteran submitted copies of 
correspondence he had received from prospective employers.  
Correspondence dated in August 1975 from Schuren's Super Valu 
noted the veteran had applied for employment but that they 
had no present openings and that they were unable to hire 
anyone with the veteran's disabilities.  In correspondence 
dated in August 1975 from Bell & Associates, E.C., declined 
to offer the veteran the position he had previously held 
because he did not feel he could handle a full-time job, 
especially where heavy lifting was involved.  Correspondence 
dated in August 1975 from R.E.C. noted he had known the 
veteran for several years and had employed him prior to his 
surgery.  It was noted that he was aware of the veteran's 
medical history and present condition and in his opinion he 
was physically unable to spend the time and energy required 
to hold a steady job.

Correspondence dated in August 1975 from the Woodmen Accident 
and Life Company denied the veteran's application for 
employment due to his medical history and current disability.  
Correspondence dated in July 1975 from the Burlington 
Consumers Cooperative denied the veteran's application for 
employment based upon health problems they had discussed.  It 
was noted the job he had applied for would involve 
considerable heavy lifting and that his use of medications 
would interfere with insurance for driving.  Correspondence 
dated in July 1975 from Windridge denied the veteran's 
application for employment due to his medical history and 
current disability.  

A January 1976 VA psychiatric examination report noted that 
after service the veteran had worked as a foundry foreman, an 
insurance salesman, and a chemical salesman and that he had 
been a student at the Gateway Technical Institute but that he 
had not worked since June 1975.  It was further indicated he 
had been denied employment because of his neck injury.  The 
diagnosis was depressive reaction due to neck injury.

At his VA orthopedic examination in January 1976 the veteran 
complained of constant neck pain and frequent referred pain 
to the right shoulder down the right arm.  It was noted the 
veteran was presently a full-time student.  The examiner 
noted the veteran was well developed and well nourished but 
was in evident chronic moderate physical distress relative to 
his neck disability.  Examination revealed the veteran's neck 
contour was symmetrical and there was no evidence of 
deformity, tenderness to the musculature, or observed 
adenopathy.  Range of motion of the cervical spine revealed 
flexion to 30 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees, and rotation to 45 degrees.  
Examination of the shoulders revealed normal contour without 
evidence of muscle atrophy.  The diagnosis was status post 
fracture of C4 with subsequent anterior cervical spinal 
fusion and moderate physical residuals.  

A January 1976 VA neurology examination report noted the 
veteran was well developed and well nourished but in marked 
physical distress with neck and shoulder pain.  The examiner 
noted normal symmetry of the neck and a minimal amount of 
tenderness on palpation in the scar area.  There was no 
evidence of adenopathy.  Flexion of the cervical spine 
produced marked pain and extension produced moderate pain.  
Neurologic examination revealed somewhat hypoactive bilateral 
deep tendon reflexes.  His motor functions were intact but 
there was weakness to the right arm.  Sensory function was 
involved in the right arm.  Babinski's and Romberg's signs 
were negative.  It was noted his posture and gait appeared to 
be normal and there did not appear to be any gross 
incoordination.  The diagnoses were cervical spondylosis in 
the area of C3 - C4 with radiculopathy due to cervical 
vertebrae fracture and cervical brachial plexus syndrome.  

In April 1976, the veteran's spouse submitted a copy of a 
December 1975 Department of Health and Human Services, Social 
Security Administration (SSA) decision awarding the veteran 
entitlement to disability benefits.  She stated, in essence, 
that VA should find the veteran totally disabled because of 
the SSA determination.

An April 1976 VA psychiatric opinion by a board of 2 
psychiatrist summarized the evidence of record and stated 
that in light of the 1/9/75 (sic) VA orthopedic examination 
report which found no basis for unemployability it was 
difficult to establish an etiological relationship between 
the veteran's cervical injury and his depression.  

A June 1976 rating decision denied entitlement to an 
increased rating for the veteran's residuals of C4 fracture 
and denied entitlement to service connection for depressive 
reaction.  The veteran was notified of the decision and his 
appellate rights by correspondence dated June 11, 1976.

At his November 1976 VA orthopedic examination the veteran 
reported his vocational rehabilitation studies in food 
service management had been interrupted in September 1974 
because of VA hospitalization and that since that time he had 
considered himself unemployable.  The examiner noted the 
veteran exhibited a "wooden soldier posture" described as 
turning the head and shoulders together for side glancing, 
disrobing, and all kinds of functions but that he disrobed 
and dressed himself promptly and apparently unimpaired.  
There was a noticeable lordotic alteration to the cervical 
spine associated with a moderate restriction of flexion to 20 
degrees, extension to 15 degrees, left lateral flexion and 
rotation to 15 degrees, and right lateral flexion and 
rotation to 20 degrees.  

The veteran's extremities were symmetrical with full range of 
motion.  His motor and sensory functions were not altered and 
his deep tendon reflexes were physiological and symmetrical.  
Tests of coordination revealed mild gross impairment, 
consistent with high level prescription psychotropic 
medications.  It was noted he appeared to be drug-
intoxicated.  The diagnoses included chronically progressive 
postoperative residuals of cervical spine fusion and a 
moderate restriction of full range of movement but no serious 
impairment of occupational or recreational functions.  The 
examiner specifically found individual unemployability was 
not demonstrated by examination but that significantly 
disabling psychosomatic and psychosocial disorders were 
evident.  

A December 1976 VA neurology examination report noted the 
veteran was well developed and well nourished but in marked 
physical distress with pain in the cervical spine radiating 
to the shoulders.  The examiner noted normal symmetry of the 
neck and a minimal amount of tenderness on palpation in the 
scar area.  There was no evidence of adenopathy.  Flexion of 
the cervical spine produced marked pain and extension 
produced moderate pain.  It appeared the normal lordotic 
curve was somewhat straight.  The diagnoses included status 
post anterior cervical decompression with marked residual and 
depressive reaction post cervical trauma.

VA hospital records dated in December 1976 noted that during 
the 14 days the veteran was an inpatient he did not complain 
particularly of neck pain but that when he did his pain was 
well controlled with the aspirin used to treat his systemic 
illness.

A January 1977 rating decision, inter alia, granted 
entitlement to a 60 percent disability rating for 
postoperative status cervical spine fusion at C3-4 with 
lordotic curve reversal, radiculopathy, and brachial plexus 
syndrome, effective from May 1,1975.  The decision also 
denied entitlement to a total rating based on individual 
unemployability.

A September 1978 private physical capacity evaluation noted 
the veteran's performance on activities such as walking 100 
yards or balancing on one foot.  It was noted that the 
veteran reported he had experienced seizures and the 
examiners noted during the evaluation he appeared to 
experienced petit mal-type seizures when he stopped his 
conversation for 30 to 40 seconds and stared into space.  

In a May 1979 VA Form 21-527, Income-Net Worth and Employment 
Statement, the veteran reported he had completed 4 years of 
high school and that he had completed 2 years of technical or 
vocational education in food service management.  He stated 
he last worked in August 1974 and that he had worked in 
insurance and chemical sales and as a night manager at a fast 
food establishment.  

A June 1979 VA orthopedic examination report noted the 
veteran was well developed and well nourished with evident 
minimal chronic physical disability due to his neck.  The 
examiner stated the contour of the veteran's neck was normal 
and symmetrical without evidence of obvious deformities.  
There was no present redness, swelling, local heat, or 
tenderness.  Range of motion studies revealed flexion to 30 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees, and rotation to 65 degrees.  The diagnosis was 
status post cervical fusion C3-4, completely recovered by 
this examination.

At his VA neurology examination in June 1979 the veteran 
complained of increased pain to the neck, right shoulder, and 
the proximal portion of his right upper extremity since his 
surgery in 1974.  The examiner noted the veteran was status 
post cervical fusion of C3 - C4 and that he had an obvious 
musculoskeletal spasm of the neck musculature.  It was noted 
that the present examination did not reveal any obvious motor 
defects and that it was evident the veteran was unfortunately 
over-medicated because of his pain which raised a very 
serious suspicion of drug-related seizures.  

A September 1979 Vocational Industries report from the State 
of Wisconsin, Department of Health and Social Services, 
Division of Vocational Rehabilitation noted the veteran had 
completed high school and that after military service he held 
a variety of jobs which he expressed had been short-term 
because of his desire to find more interesting work.  It was 
noted it appeared his physical condition had also greatly 
influenced his previous work performance.  The evaluator's 
long range planning opinion was that selected competitive 
employment appeared to be feasible for the veteran, possibly 
on a part-time basis.  She stated that while the veteran was 
very motivated to work he was presently not physically 
prepared to succeed in the world of work and recommended he 
prepare himself mentally and physically on a gradual basis 
for employment.

An October 1979 rating decision denied entitlement to an 
increased rating for the veteran's service-connected cervical 
spine disorder, denied entitlement to a total rating based on 
individual unemployability, and denied entitlement to service 
connection for a seizure disorder.  The veteran was notified 
of the determination and his appellate rights by 
correspondence dated November 6, 1979.  

An October 1979 Vocational Industries report noted that in 
September the veteran had been observed to have a 
deteriorating physical condition, including an inability to 
grasp and hold objects, and that the staff considered his 
pain to be a very real physical pain.  It was noted that due 
to the veteran's present physical pain and condition it was 
difficult to make appropriate vocational plans at that time.

In his notice of disagreement the veteran stated he was 
unable to find employment because of his service-connected 
disability.  He stated he was in constant pain and that the 
medication he had been using was causing stomach problems.  
In his substantive appeal he reiterated his claim for a total 
rating based on individual unemployability and reported VA 
physicians had told him he had damaged nerves in his shoulder 
which caused the shoulder to dislocate.  He stated he was 
unable to lift anything and that he experienced severe pain 
to the back of his neck and to the right shoulder.  He 
contended the Vocational Industries report demonstrated he 
was unable to tolerate physical activity for more than one 
and a half hours.  

In September 1980, the Board denied entitlement to service 
connection for a seizure disorder, denied entitlement to an 
increased rating for service-connected postoperative 
residuals of cervical spine fusion with brachial plexus 
syndrome, and denied entitlement to a total rating based on 
individual unemployability.  It was noted that the evidence 
of record did not indicate the veteran was precluded from all 
forms of substantially gainful employment due to his service-
connected disability.  The Board also noted that the veteran 
had been receiving VA educational assistance benefits in 1979 
and 1980 in pursuit of an undergraduate standard college 
degree.  The decision cited VA regulations including 38 
C.F.R. § 3.321, 3.340, 3.341, and 4.16.

Evidence Received After September 1980

In correspondence to VA's Office of Inspector General dated 
in December 1998 the veteran noted a third volume of his 
claims file had been lost for some time during the period 
since he filed his original claim.  He claimed that an 
examination of the evidence of record revealed date stamps 
had been forged.  He also insinuated VA rating documents may 
have been altered to be misleading.  

The veteran made numerous similar statements in 
correspondence and documents sent to congressional 
representatives and governmental executive officers, in 
motions for reconsideration of a September 1998 Board 
decision, and in Court briefs related to his appeal of the 
September 1998 Board decision.

In correspondence dated in February 2002 the veteran 
presented statements that may be construed as a motion for 
consideration of clear and unmistakable error in the 
September 1980 Board decision.  He stated that he had been 
unemployable because of service-related disabilities since 
1971 and, in essence, that VA had failed to adjudicate or 
properly and timely adjudicate claims as to all of the 
disabilities related to his injury during active service.  He 
also claimed that missing evidence had caused many clear and 
unmistakable errors in the adjudication of his claims.  He 
requested entitlement to a total rating based on individual 
unemployability effective from 1971.

Analysis

Initially, the Board notes that this decision is limited to 
matters related to the moving party's motion for 
consideration of clear and unmistakable error in a final 
Board decision and that all other claims and specific 
allegations should be addressed by separate Board, regional 
office decisions or by the appropriate entities to whom such 
claims have been submitted.

In this case, based upon a comprehensive review of the 
record, the Board finds the correct facts, as they were known 
at the time, were before the Board in September 1980 and that 
the statutory and regulatory provisions extant at the time 
were correctly applied.  The Board finds no merit to the 
moving party's claim that relevant evidence was either 
missing, altered, or forged at the time of the September 1980 
Board decision.  

The Board notes that while the evidence of record at that 
time included several documents with medical and lay opinions 
indicative of an employment impairment due to the veteran's 
service-connected disability, there were also several 
unequivocal VA medical opinions that he was not unemployable.  
The Board finds the moving party's disagreement as to the 
September 1980 Board decision, in essence, concerns how the 
facts were weighed or evaluated and is not clear and 
unmistakable error.  As there was no error in that decision 
which, had it not been made, would have manifestly changed 
the outcome, the Board finds the present motion as to this 
matter must be denied.  See 38 C.F.R. § 20.1403(a).

January 1989 Board Decision
Relevant Evidence of Record Prior to January 1989

VA hospital records dated from September 7, 1983, to 
September 23, 1983, noted the veteran complained of a 
constant dull neck pain with occasional sharp pain to the 
posterior neck and radiation to the shoulders, head, and 
upper back.  It was noted that Electromyography (EMG) and 
nerve conduction studies revealed no evidence of right C5, 6, 
7, 8 or T1 radiculopathy.  A pain clinic evaluation and 
neurosurgery consultation recommended the veteran be 
evaluated by the psychiatric service for biofeedback 
treatment of his pain.  

VA hospital records dated in March 1983 show the veteran 
underwent a right Blankart procedure for recurrent 
subluxation of the shoulder.  It was noted he would be 
temporarily unemployable for the next 2 months.  

A June 1984 VA neuropsychological evaluation noted that the 
veteran had earned an Associate Degree in Food Service 
Management in 1977-78 and that he had earned a B.A. degree 
with a double major in Marketing and Art in September 1983.  
It was noted that earlier that year the veteran had undergone 
treatment for a chronic dependence on various pain 
medications.  The examiner also noted the veteran functioned 
in the high average to superior range of intelligence but 
demonstrated an impairment in span of attention, greater for 
verbal than non-verbal stimuli.  It was noted that it was 
possible his "attentional" impairment was at least in part 
secondary to chronic drug effects and that some improvement 
might be possible with time.  The examiner recommended the 
result of the examination be shared with a vocational 
counselor when the veteran was ready to seek employment.  

VA outpatient treatment records dated in August 1984 noted 
the veteran was undergoing a physical therapy program for his 
right shoulder and that he remained disabled for at least the 
next 2 months.

In November 1984, the veteran requested entitlement to 
consideration for extended convalescence and entitlement to a 
total rating based on individual unemployability.

VA hospital records dated from December 10, 1984, to December 
24, 1984, noted the veteran underwent a cervical myelogram 
for status post cervical fusion with intractable pain and 
Bristow repair to the left shoulder.  It was noted that the 
results of the cervical myelogram were unremarkable and that 
the left shoulder Bristow repair was without complications.  
The examiner stated the veteran was not able to work and that 
he would not be able to work for at least 4 months.

In a February 1985 VA Form 21-8940, Veterans Application for 
Increased Compensation Based On Unemployability, the veteran 
noted he had completed 4 years of college with a B.A. in Art 
and Marketing.  He stated he had lasted worked in August 1974 
as a salesman.  He also stated that he was being treated at 
the hospital so often that work would be impossible even if 
he was not disabled.  

VA orthopedic examination in February 1985 noted diagnoses 
including residuals of surgically treated fracture 
dislocation of the cervical spine at C3-4 with severely 
limited mobility and intractable pain.  

At his February 1985 VA neurology examination the veteran 
complained of severe neck pain.  The examiner noted the 
veteran was alert and oriented and that his gait was normal.  
His cranial nerves were normal and his motor and sensory 
examinations were completely unremarkable.  It was the 
examiner's opinion that the veteran had neck pain, headaches, 
and seizures secondary to his service injury.

A May 1985 rating decision, inter alia, denied entitlement to 
a total rating based on individual unemployability.  It was 
noted the evidence did not indicate the veteran was unable to 
obtain some form of substantial gainful employment.  

A June 12, 1985, VA outpatient treatment report by G. 
Mitchell, M.D., noted that after treating the veteran for an 
extended period of time he was believed to be totally and 
permanently disabled and that his convalescence from service-
connected injuries should be continued for another 6 months 
at which time he should be re-examined.

A December 4, 1985, VA outpatient treatment noted that the 
veteran's examiners felt it was advisable that his service-
connected 100 percent disability rating be continued and that 
he be re-evaluated in approximately 6 to 10 months.  

A December 1985 VA orthopedic examination report noted the 
veteran appeared dejected with the appearance of chronic pain 
and disability.  All of his movements were rather lethargic 
and slow.  He had marked difficulty getting in and out of his 
shirt because of an inability to raise his arms properly.  
There was a reverse curve to the cervical spine as well as 
diffuse tenderness.  All head and neck movements were limited 
and painful.  The shoulders were well located and in good 
stability but movements were markedly limited.  The upper 
extremities exhibited no obvious motor involvement but there 
was severe pain on a radicular basis throughout and at times 
numbness and tingling to finger tips, bilaterally.  It was 
the examiner's opinion that the veteran was totally disabled 
at that time for any form of gainful employment because of 
his service-connected cervical and brain injuries.

A March 5, 1986, VA outpatient treatment report noted the 
veteran definitely remained totally and permanently disabled 
as a result of service injuries.

A March 1988 VA outpatient treatment report from R. D. Brown, 
M.D., Department of Neurology, noted that the veteran's 
initial injury occurred during active service and that 
subsequent medical treatment had resulted in multiple and 
severe neuromuscular deficits.  The examiner noted the 
veteran had persistent and permanent neuropathologies to the 
upper extremities that placed undue strain on the paraspinal 
muscles of the neck and that his chronic pain syndrome 
prevented his pursuit of any erect and motile activity for 
more than 2 to 3 hours at a time.  It was the examiner's 
opinion that the veteran had permanent and progressive neural 
and orthopedic injuries and that he was permanently disabled.  

In January 1989, the Board denied entitlement to a rating in 
excess of 60 percent for the veteran's service-connected 
postoperative cervical spine fusion, C3-C4, with lordotic 
reversal, radiculopathy, brachial plexus syndrome, and 
recurrent shoulder subluxation, and denied entitlement to a 
total rating based on individual unemployability.  It was 
noted that for entitlement to a total rating based on 
individual unemployability the evidence must show that the 
veteran's service-connected disabilities were so severe as to 
preclude all avenues of gainful employment and that other 
factors considered in the determination included the 
veteran's education and employment background.  The Board 
found that the disabilities for which the veteran had been 
granted entitlement to service connection were not currently 
shown to be so severe as to preclude his undertaking all 
forms of gainful employment.

Pertinent Evidence Received After January 1989

In correspondence dated in February 2002 the veteran 
presented statements that may be construed as a motion for 
consideration of clear and unmistakable error in the January 
1989 Board decision.  As noted above, he stated that he had 
been unemployable because of service-related disabilities 
since 1971 and that missing evidence had caused many clear 
and unmistakable errors in the adjudication of his claims.  

Analysis

VA law at the time of the January 1989 Board decision 
provided that total disability ratings for compensation could 
be assigned where the schedular rating for the service-
connected disability or disabilities was less than 100 
percent when it was found that the service-connected 
disabilities were sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (1988).  

Current VA law provides that CUE in a prior final Board 
decision is a very specific and rare kind of error, of fact 
or of law, that when called to the attention of later 

reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See 38 C.F.R. § 20.1403(a).

Based upon a review of the evidence of record and the 
evidence reported in the January 1989 decision, the Board 
finds the correct facts, as they were known at the time, were 
not properly before the Board.  It is specifically noted that 
the prior decision did not report the opinion of the June 12, 
1985, VA examiner which noted that after treating the veteran 
for an extended period of time he was believed to be totally 
and permanently disabled or the opinion of the March 5, 1986, 
VA examiner that the veteran definitely remained totally and 
permanently disabled as a result of service injuries.  

In addition, although the January 1989 decision reported 
findings from the December 1985 VA orthopedic examination and 
the March 1988 VA neurologist's report, the portions of those 
documents which expressed the examiners' opinions that the 
veteran was totally disabled and permanently disabled because 
of his service-connected disabilities was omitted from the 
reporting of facts and the discussion and evaluation.  The 
Board notes that while the medical evidence dated earlier 
than the December 1985 orthopedic examination may be 
construed as indicative of employability or as applying only 
to a temporary total disability there is no evidence after 
December 1985 as to raise doubts about the credibility or 
probative value of the December 1985, March 1986, and March 
1988 opinions.

Therefore, the Board finds the January 1989 decision failed 
to report or address pertinent evidence then of record and 
that this failure was an error which, had it not been made, 
would have manifestly changed the outcome.  As the January 
1989 Board decision involved clear and unmistakable error in 
denying entitlement to a total rating based on individual 
unemployability based upon the existing facts and law, the 
motion for reversal is granted.



ORDER

The motion alleging clear and unmistakable error in the 
Board's September 1980 decision is denied.

The motion alleging clear and unmistakable error is granted 
to the extent that the January 1989 Board decision is 
reversed as to the denial of entitlement to a total rating 
based on individual unemployability and the RO is directed to 
assign an effective date as to this matter in accordance with 
38 C.F.R. § 20.1406(a) (2001).



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



